Title: To John Adams from Bidé de Chavagnes, 19 September 1781
From: Chavagnes, Bidé de
To: Adams, John



Mon cher monsieur
a bord du bien aimé en rade de brestce 19e. 7bre. 1781

Quoyque je ne puisse scavoir par personne positivement si vous estes a paris de retour de vos voyages, l envie que jay de scavoir devos cheres nouvelles, de celle de vos chers enfants et patriotes, mengage a avoir lhonneur de vous ecrire cette lettre, quand elle devroit voyager aprés vous. Je desire fort que votre santé nait point souffert des longues et dures courses que vous avez fait, et que vous ayiez terminé avantageusement vos affaires personnelles et celles de votre patrie qui ne peut estre en meilleures mains. Pour moy je suis un peu fatigué de mes courses maritimes, sans estre et avoir eté malade jarrive de cadix avec mrs. les espagnols, notre croisiere n’a pas eté aussi heureuse que celle que nous avons faits avec mr. de la mothe piquet, car je suis il est vray, depuis la sensible, placé en second sur le plus mauvais voilier de tous nos ports. Nous n’avons pas pus joindre un seul batiment marchand de la flotte. Jen ay eu cependant ma bonne part. Jay bien envie de quitter ce vaisseau, mais je ne scay si je pourray y reussir ainsi qu’a aller voir madame de chavagnes. Jay fait une grande perte dans mr. de sartines que je regrette votre petit capne. chavagnes a bien peu de credit actuellement. Je nay pas eu celuy de pouvoir vous aller voir a paris. Je demanday lhyver dernier un congé en consequence, cela me fut refusé. Aussi je desire bien fort la paix ou une trève pour quitter tout a fait mon etat que jay aimé. Si encor avant que de prendre ce parti, jetois destiné a vous reconduire et tous les votres a boston. Cela me feroit un plaisir inexprimable. Etant a même de vous demander de vive voix la continuation de votre estime et amitié que je cheris beaucoup, et en même temps de vous reiterer lassurance du sincere et respectueux attachement avec lequel jay lhonneur d’estre pour ma vie, Mon cher monsieur, Votre tres humble et tres obeissant serviteur,

Bidé de chavagnes
capne. des vaux. du roy de france

